DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Basso on July 14, 2022 by voicemail. 
The application has been changed as follows:
Claim 1, the 2nd to the last line: “one” has been changed to -at least one-.  
Claim 5, the 2nd to the last line: “one” has been changed to -at least one-.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a battery device comprising: a battery unit including a plurality of batteries connected in series, a third semiconductor switch element which is inserted between a gate of at least one of first and second semiconductor switch elements and an intermediate voltage point of a battery unit, and a semiconductor switch controller including a detector configured to turn on a third semiconductor switch element when a drive signal is detected and to apply a potential smaller than a source potential to the gate from the intermediate voltage point via the third semiconductor switch element, as recited in Claim 1. 
Claim 5 includes language similar to that of Claim 1 and is allowable for at least reasons similar to those discussed above. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833